The Court directed the jury that if they should find the fact to be that the widow, who was the testamentary guardian under the will, did relinquish, or consent to the appointment of Isaac Alexander, eleven years after the testator’s death, in that case there will be no obstacle in the way of your finding for the plaintiff the sum which the evidence may convince you is due. It is a matter of doubt how far the bond may be binding after the minor came to the age of fourteen. The practice of the Orphans’ Court formerly was to remove guardians either from incapacity or on application of the parties. Whether this was really the fact is. for you to decide.